— Appeal from an order of Family Court, Erie County (Rosa, J.), entered January 17, 2002, which directed respondent to submit to a psychological evaluation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly exercised its broad authority in directing respondent to submit to a psychological evaluation (see Family Ct Act § 251 [a]; Matter of Henrietta D. v Jack K., 272 AD2d 995 [2000]). Contrary to respondent’s contentions, the court’s directive effectuated rather than altered the dispositional order, and the order was not made in violation of respondent’s right to counsel (cf. Matter of Patricia L. v Steven L., 119 AD2d 221, 224-225 [1986]). Present—Green, J.P., Scudder, Gorski, Lawton and Hayes, JJ.